                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 1 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 2 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 3 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 4 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 5 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 6 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 7 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 8 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 9 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 10 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 11 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 12 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 13 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 14 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 15 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 16 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 17 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 18 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 19 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 20 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 21 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                             Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                               Exhibits A-N Pages 161-200 Page 22 of 40
FILED DATE: 12/12/2019 1:34 PM 20142001791
                                              Case 19-35308        Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21                    Desc Exhibit
                                                                     Exhibits A-N Pages 161-200 Page 23 of 40
                                                                                                                                        FILED
                                                                                                                                        12/18/2019 12:57 PM
                                                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                            DOROTHY BROWN
                                                                                                                                        CIRCUIT CLERK
                                                                  SECOND MUNICIPAL DISTRICT, CIVIL DIVISION
                                                                                                                                        COOK COUNTY, IL
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                                                                                        20142001791
                                              ROBERT GOLDEN, an Individual,                  )
                                                                                             )
                                                      Plaintiff,                             )
                                                                                             )
                                              v.                                             )       2014 M2 001791
                                                                                             )
                                              LANNY GIBRICK, an Individual,                  )       Room 202
                                              d/b/a ALAN’S DRAPERIES, INC.,                  )
                                              an Illinois Corporation                        )
                                              (involuntarily dissolved).                     )
                                                                                             )
                                                      Defendant.                             )

                                                   PLAINTIFF’S PETITION FOR RULE TO SHOW CAUSE FOR INDIRECT CIVIL
                                                   CONTEMPT AGAINST THIRD-PARTY DEFENDANT AND FOR OTHER RELIEF

                                                      NOW COMES Plaintiff ROBERT GOLDEN, by and through his attorney, The Law

                                              Offices of Brendan R. Appel, LLC, and for his Petition for Rule to Show Cause (“Petition”) as to

                                              why Third Party Defendant Roberts Drapery Center, Inc. (“Roberts”) should not be held in

                                              indirect civil contempt of Court for its violation of the Citation to Discover Assets to a Third

                                              Party dated June 24, 2019 (“Citation”) (attached hereto as Exhibit A) and for other relief, states

                                              as follows:

                                                                                          Introduction

                                                      Defendant and Judgment Debtor, Lanny Gibrick (“Defendant”), has worked as an

                                              independent contractor for Roberts since at least 2017. On June 24, 2019, Roberts was served a

                                              Citation to Discover Assets to a Third Party. In disregard of the transfer prohibitions in this

                                              Court’s Citation, Roberts continued to make payments to the Defendant thereafter in the amount

                                              of at least $6,588.00. Therefore, Roberts should be held in indirect civil contempt until the same

                                              sum, and attorney’s fees incurred in bringing this Petition, is paid over to Plaintiff.
                                              Case 19-35308        Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21                 Desc Exhibit
                                                                     Exhibits A-N Pages 161-200 Page 24 of 40


                                                                            Common Facts and Procedural History

                                                     1.        On December 16, 2014, this Court entered a default judgment against the
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                              Defendant in the amount of $16,374.23 and in favor of the Plaintiff. See Judgment dated

                                              December 16, 2014 attached hereto as Exhibit B.

                                                     2.        On June 24, 2019, Roberts was served by U.S. Certified Mail with a Citation to

                                              Discover Assets to a Third Party with an attached rider simply requesting copies of “checks

                                              written, including the front and back, of all payments made to Lanny Gibrick for any kind of

                                              work or services performed during the last forty-eight (48) months.” (Ex. A.)

                                                     3.        The Citation also prohibited the Roberts “from making or allowing any transfer or

                                              other disposition of, or interfering with, any property not exempt from execution or garnishment

                                              belonging to the judgment debtor or to which the judgment debtor may be entitled or which may

                                              be acquired by or become due to the judgment debtor and from paying over or otherwise

                                              disposing of any money not so exempt, which is due or becomes due to the judgment debtor,

                                              until further order of court or termination of the proceedings.”

                                                     4.        Cheryl Lindholm, President of Roberts, responded to Plaintiff’s counsel with only

                                              copies of 1099s from 2018 and an unspecified year as well as checks written in 2018 and also

                                              between January 2019 and June 21, 2019. See Letter attached hereto as Exhibit C.

                                                     5.        Cheryl, as President of Roberts, did not file any Answer of Third Party

                                              Respondent Citation (“Answer”), including any answer to the Interrogatories that stated whether

                                              or not she had in her possession, custody or control any personal property or monies belonging to

                                              the Defendant.

                                                     6.        Due to the failure to comply in full with the Rider and failure to file any answer, a

                                              conditional judgment was entered against Roberts in the amount of $19,984.72 and the Citation




                                                                                                 2
                                              Case 19-35308      Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Exhibit
                                                                   Exhibits A-N Pages 161-200 Page 25 of 40


                                              was continued until December 18, 2019 at 1:30 p.m. See Order dated November 5, 2019 attached

                                              hereto as Exhibit D.
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                     7.      On December 11, 2019, Roberts was served by the Cook County Sheriff with an

                                              Amended Wage Summons Deduction to Confirm Conditional Judgment. See Cook County

                                              Sheriff’s Proof of Service attached hereto as Exhibit E.

                                                                        Count I – Indirect Civil Contempt of Court

                                                     8.      On August 2, 2019, based on the Defendant’s examination the previous day, a

                                              new Citation to Discover Assets to a Third-Party was served on Chase for all accounts in the

                                              name of the Defendant.

                                                     9.      On September 5, 2019, the continued examination of the Defendant on his own

                                              citation was held outside of Courtroom 202. In relevant part, the Defendant made the following

                                              statements/responses during the examination:

                                                                a. He does not have his own bank account, but uses Justin’s Chase account to

                                                                     make deposits and withdrawals;

                                                                b. He performs work for Roberts and payments are deposited through Chase

                                                                     QuickPay into Justin’s Chase account;

                                                     10.     Chase’s subsequent response on September 24, 2019 included monthly bank

                                              statements from the joint account shared by the Defendant and his son, Justin Gibrick, which

                                              showed checks issued by Roberts while the Citation was still in effect being deposited by the

                                              Defendant.

                                                     11.     Additional records in response to a subpoena issued to Chase shows Roberts paid

                                              18 checks to the Defendant between June 24, 2019 (the date the Citation was served) and




                                                                                              3
                                              Case 19-35308          Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                                                       Exhibits A-N Pages 161-200 Page 26 of 40


                                              November 15, 2019 totaling $6,588.00, which were endorsed by the Defendant and deposited.

                                              See Check Copies attached hereto as Exhibit F.
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                       12.    The aforementioned monies were required to be paid to the Plaintiff pursuant to

                                              the Citation, but Roberts paid the monies to the Defendant instead.

                                                       13.    Roberts made and/or allowed transfers, disposed of, and interfered with property

                                              belonging to Defendant that should have been paid to the Plaintiff.

                                                       14.    Roberts failed to file any Answer stating it was or was not in possession of

                                              property belonging to the Defendant despite having paid at least $6,588.00 – in violation of the

                                              1-109 certification.

                                                       15.    Plaintiff has established a prima facie case requiring the Court to issue a Rule

                                              instanter why Roberts should not be held in indirect civil contempt of court for violating the

                                              Citation against it.

                                                       16.    The court may punish any party who violates the restraining provision of a

                                              citation as and for a contempt. 735 ILCS 5/2-1402(f)(1).

                                                       17.    Third Party Defendant Roberts Drapery Center, Inc. should be held in indirect

                                              civil contempt of Court for its willful (and without just cause) failure to abide by the Citation.

                                                       18.    Third Party Defendant Roberts Drapery Center, Inc.’s unreasonable and wilful

                                              actions have forced Plaintiff to incur additional otherwise unnecessary attorney’s fees and costs

                                              in discovering its violations and in bringing this Petition for Rule to Show Cause before the

                                              Court.

                                                       WHEREFORE, the Plaintiff, ROBERT GOLDEN, respectfully requests that this

                                              Honorable Court:

                                                              a. Issue a Rule to Show Cause instanter why the Third Party Defendant, Roberts
                                                                 Drapery Center, Inc., should not be held in indirect contempt of court;



                                                                                                4
                                              Case 19-35308    Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                                                 Exhibits A-N Pages 161-200 Page 27 of 40



                                                           b. Enter an order finding the Third Party Defendant, Roberts Drapery Center,
                                                              Inc., in indirect civil contempt of Court for violating this Court’s June 21,
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                              2019 Citation;

                                                           c. Order the Third Party Defendant, Roberts Drapery Center, Inc., to pay the full
                                                              amount that should have been turned over to the Plaintiff while subject to the
                                                              Citation or, in the alternative, order Cheryl Lindholm remanded to Cook
                                                              County Jail until she pays the full amount that should have been turned over to
                                                              the Plaintiff; and

                                                           d. Order the Third Party Defendant, Roberts Drapery Center, Inc., to pay
                                                              reasonable attorney’s fees and costs and expenses to Plaintiff ROBERT
                                                              GOLDEN and/or his attorneys for all collection efforts and for bringing and
                                                              litigating this Petition; and

                                                           e. For such other relief that this Honorable Court deems just and equitable.

                                                                                         Respectfully submitted,


                                                                                         __________________________________________
                                                                                         The Law Offices of Brendan R. Appel, LLC
                                                                                         Attorneys for Plaintiff

                                              The Law Offices of Brendan R. Appel, LLC
                                              Brendan R. Appel
                                              Selwyn M. Skevin (Of Counsel)
                                              191 Waukegan Road, Suite 360
                                              Northfield, Illinois 60093
                                              (847) 730-4224
                                              (847) 730-4114 (facsimile)
                                              bappel@balegal.com
                                              Attorney No.: 38354




                                                                                            5
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 28 of 40
                                                                                                                  FILED
                                                                                                                  12/18/2019 12:57 PM
                                                                                                                  DOROTHY BROWN
                                                                                                                  CIRCUIT CLERK
                                                                                                                  COOK COUNTY, IL
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                                                                  20142001791




                                                                 EXHIBIT A
                                       Case 19-35308 Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21
                        Return Date: 7/25/2019                                                                                                Desc Exhibit
                        Hearing Date: 7/25/2019 9:30 AM - 9:30Exhibits A-N Pages 161-200 Page 29 of 40
                              Citation to Discover Assets to aAMThird Party             (03/14/18) CCM 0124 A
                        Courtroom Number: 0202
                        Location: District 2IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                             Court                                                                                            FILED
                                Cook County, IL                                                                                               6/21/2019 2:09 PM
                                                                                     2ND DISTRICT
                                                               MUNICIPAL DEPARTMENT/_______                                                   DOROTHY BROWN
                                                                                                                                              CIRCUIT CLERK
                                              Robert Golden                                                                                   COOK COUNTY, IL
                        2:09 PM 20142001791




                                                                                                                                              20142001791
                                                                                              Plaintiff
                                                                           v.
                                              Lanny Gibrick d/b/a Alan's Draperies, Inc.                    Case No.   2014 M2 001791
                                                                                                                       _______________
                                                                                            Defendant
              6/21/201912:57




                                              Roberts Drapery Center, Inc.
            12/18/2019




                                                                                           Respondent
        DATE:
      DATE:




                                                                        CITATION TO DISCOVER ASSETS TO A THIRD PARTY
  FILED




                                                  Roberts Drapery Center, Inc. 504 E. Northwest Hwy, Mt. Prospect, IL 60056
FILED




                                              To: _________________________________________________


                                              appear on      7/25/19                                         202
                                                                                                          __________ located at:

                                                                   50 W Washington
                                                                   Chicago, IL 60602
                                                                   District 2 - Skokie
                                                                   5600 Old Orchard Rd                            10220 S 76th Ave
                                                                   Skokie, IL 60077




                                                                            12/16/14 in favor of Plaintiff _________________________________
                                                                          ___________                      Robert Golden                     and
                                              against Defendant(s) Lanny Gibrick/Alan's Draperies                                         14M2001791

                                              of $     16,374.23                                                          19,341.59




                                                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois            cookcountyclerkofcourt.org
                                                                                                    Page 1 of 4
                                                    Case 19-35308       Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                            Exhibits A-N Pages 161-200 Page 30 of 40
                                              Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 B
            12/18/2019
        DATE:
      DATE:             2:09 PM 20142001791
              6/21/201912:57




                                                                                             CREDITOR
  FILED
FILED




                                                       38354
                                                       ________________
                                                                                                6/21/2019 2:09 PM DOROTHY BROWN
                                                          Law Offices of Brendan R. Appel
                                                       Plaintiff

                                              Address: 191 Waukegan Road, Suite 360
                                                   Northfield
                                                   ____________________________               IL
                                                                                      State: ____
                                                  60093
                                                  ________
                                                         847-730-4224
                                              Telephone: ________________________
                                                             BAPPEL@BALEGAL.COM




                                                  Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois   cookcountyclerkofcourt.org
                                                                                              Page 2 of 4
                                                        Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                            Exhibits A-N Pages 161-200 Page 31 of 40
                                              Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 C
                                                                            ANSWER OF THIRD PARTY RESPONDENT CITATION

                                                                           Roberts Drapery Center, Inc.                                              7/25/19
                                                                                                                                                   ___________
                        2:09 PM 20142001791




                                                                      Lanny Gibrick/Alan's Draperies
                                                                      __________________________                          2717
                                                                                                            SSN. xxx-xx- ______               2014 M2 001791
                                                                                                                                     Case No. _______________
                                                                                                                        19,341.59
                                                                                                                ________________
              6/21/201912:57




                                                                                               INTERROGATORIES
                                              1.
            12/18/2019




                                                                                                                        Yes   No
        DATE:
      DATE:




                                              2.
  FILED
FILED




                                                                                                                                                  Yes   No


                                              3.
                                                                     Yes       No



                                              4.
                                                   A.                                              ____________                $ ____________
                                                   B.                                             ____________                 $ ____________
                                                   C.                                             ____________                 $ ____________
                                                   D.                                             ____________                 $ ____________
                                                        (Describe)
                                                   E.                          Yes      No
                                                                           _____________________________
                                                        Less Right of Offset for Loans                                         $ ____________
                                                                                                                                   ____________
                                              5.


                                                   _________________            ________________________________               $ ___________
                                                   _________________            ________________________________               $ ___________
                                                   _________________            ________________________________               $ ___________
                                                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois               cookcountyclerkofcourt.org
                                                                                                          Page 3 of 4
                                                       Case 19-35308    Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                            Exhibits A-N Pages 161-200 Page 32 of 40
                                              Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 D
                                              6.



                                                                                                              Address
                        2:09 PM 20142001791




                                                   Address



                                                                 Checking      CD Savings                                 Checking    CD Savings
        DATE:
      DATE:   6/21/201912:57
            12/18/2019




                                                                                Address
  FILED
FILED




                                                                                            Checking         CD Savings



                                                                                                  INSTRUCTIONS
                                                             File this Answer at least three (3) days before the court date to assure timely processing
                                              1.
                                              2.
                                              3.


                                                                                               CERTIFICATION


                                              Defendant(s).



                                                             ________________




                                              Address:
                                                      ____________________________           State: ____
                                                      ________
                                              Telephone: ________________________



                                                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois          cookcountyclerkofcourt.org
                                                                                                       Page 4 of 4
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 33 of 40


                                                                RIDER TO CITATION TO DISCOVER ASSETS
                                                                     DOCUMENTS TO BE PRODUCED
                        2:09 PM 20142001791




                                                1.    Copies of checks written, including the front and back, of all payments made to
                                                      Lanny Gibrick for any kind of work or services performed during the last forty-eight
                                                      (48) months.
      DATE:
  FILED
FILED         6/21/201912:57
            12/18/2019
        DATE:
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 34 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 35 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 36 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                 EXHIBIT B
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 37 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 38 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                 EXHIBIT C
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 39 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791
                                              Case 19-35308   Doc 14-6 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 161-200 Page 40 of 40
FILED DATE: 12/18/2019 12:57 PM 20142001791




                                                                 EXHIBIT D
